929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore COURSER, Plaintiff-Appellant,v.VIRGINIA BOARD OF PARDONS & PAROLE;  Virginia Department ofCorrections, Defendants-Appellees.
No. 91-6004.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-639-R)
Theodore Courser, appellant pro se.
W.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Theodore Courser appeals from the district court's order denying Courser's motion for a rehearing of his mandamus petition, which alleged a violation of his right to a speedy parole violation hearing.1   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Courser v. Virginia Board of Pardons & Parole, CA-90-639-R (W.D.Va. Dec. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Courser's motion was not timely to toll the time period for an appeal of the judgment denying the mandamus petition.  Fed.R.App.P. 4(a)(4)